           Case 2:21-cv-00432-APG-NJK Document 10 Filed 03/22/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 AUDREY FOX,                                           Case No.: 2:21-cv-00432-APG-NJK

 4          Plaintiff                                  Order Deeming Order to Show Cause
                                                                   Satisfied
 5 v.

 6 ALLSTATE FIRE AND CASUALTY
   INSURANCE COMPANY,
 7
        Defendant
 8

 9         In light of defendant Allstate Fire and Casualty Insurance Company’s response to the

10 order to show cause (ECF No. 9),

11         I ORDER that the order to show cause (ECF No. 5) is satisfied and I will not remand for

12 lack of subject matter jurisdiction at this time.

13         DATED this 22nd day of March, 2021.

14

15
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
